Citation Nr: 0211777	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-13 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue and somnolence.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by pain of the shoulders, elbows, and left 
wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from October 1983 to March 
1984, and from November 1990 to June 1991.  The latter period 
of service included service in the Southwest Asia theater of 
operations during the Persian Gulf War, from January 13, 
1991, to May 13, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Pittsburgh, Pennsylvania 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The RO denied service connection for 
an undiagnosed illness manifested by fatigue and somnolence 
and for an undiagnosed illness manifested by pain of the 
shoulders, elbows, and left wrist.

In January 2000, and again in August 2001, the Board remanded 
the case to the RO for additional development of evidence 
relevant to the claims.  The RO has taken the actions 
requested in the remands, and the case has been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  Claimed symptoms of chronic fatigue and somnolence became 
manifest after the veteran's separation from service.

2.  Chronic fatigue and somnolence have not manifested to a 
degree of 10 percent disabling or more.

3.  Claimed pain of the shoulders, elbows, and left wrist 
became manifest after the veteran's separation from service.

4.  Pain of the shoulders, elbows, and left wrist has not 
manifested to a degree of 10 percent disabling or more.


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by chronic fatigue and 
somnolence was not incurred or aggravated in service, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303; 38 C.F.R. § 3.317 (2001); 66 Fed. Reg. 
55,614, 55,615 (Nov. 9, 2001) (to be codified at 38 C.F.R. 
3.3179(a)(1)).

2.  An undiagnosed illness manifested by pain of the 
shoulders, elbows, and left wrist was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131; 
38 C.F.R. § 3.303; 3.317; 66 Fed. Reg. 55,614, 55,615.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.

The record shows that the veteran has received the notice 
required by the new law and regulations.  VA provided the 
veteran and his representative with the RO's rating 
decisions, a February 1998 statement of the case (SOC), a May 
2002 supplemental statement of the case (SSOC), and the 
Board's January 2000 and August 2001 remands.  These 
documents together relate the law and regulations that govern 
the veteran's claims.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding the claims.  In letters dated in October 2001 and 
March 2002, the RO informed the veteran of the evidence 
needed to substantiate his claims and of what evidence he was 
responsible for obtaining.  The RO informed the veteran that 
it was his responsibility to report for scheduled 
examinations, and that failure to report for those 
examinations could cause a delay or adverse action in his 
appeal.  VA has thereby met its obligations to notify the 
veteran of the evidence needed to substantiate his claims and 
of what evidence he is responsible for obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains his service 
medical records, and records of VA examinations.  The veteran 
has not reported that he has received any medical treatment 
for fatigue or joint pain.  Pursuant to the Board's remand 
instructions, the RO scheduled examinations of the veteran 
with regard to his claimed fatigue and joint pain.  The 
veteran did not report for the scheduled examinations.  The 
veteran has not reported the existence of any evidence 
relevant to his claims that is not associated with the claims 
file.

II.  Claims for Service Connection for Undiagnosed Illnesses

The veteran contends that he has chronic fatigue, somnolence, 
and pain in several of his joints, and that these symptoms 
developed as a result of his Persian Gulf War service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
service members who served in the Southwest Asia theater of 
operations during the Persian Gulf War, and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected, provided that the disability became 
manifest during active service in the Southwest Asia theater 
of operations, or became manifest to a degree of 10 percent 
disabling or more not later than December 31, 2006; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317, as amended by 66 Fed. Reg. 55,614, 55,615 (Nov. 9, 
2001).  

For purposes of 38 C.F.R. § 3.317, the signs or symptoms that 
may be manifestations of undiagnosed illness include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, 
(6) neurological signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system (upper or lower), (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, or (13) 
menstrual disorders.  38 C.F.R. § 3.317(b) (2001).

The veteran's service medical records, including medical 
history and examination reports from shortly prior to 
separation from service in 1991, do not contain any complaint 
or finding of fatigue, somnolence, or pain in the shoulders, 
elbows, or left wrist.  On VA medical examination in October 
1993, the veteran complained of sleepiness all the time.  He 
denied any tiredness.  He reported that he worked driving a 
truck, and that after one hour of driving he felt so sleepy 
that he had to stop driving and sleep.  Neurological 
examination was normal.  Examination of the musculoskeletal 
system was within normal limits.

In March 1995, the veteran wrote that, since before filing 
his first claim for VA benefits in October 1992, he had been 
suffering from joint pain and fatigue.  He indicated that he 
continued to suffer from those symptoms.  On VA examination 
of the joints in May 1995, the veteran reported that his 
right shoulder had pain with elevation of the right arm, pain 
with cold, damp weather, and frequent cracking.  He reported 
that his left elbow cracked, ached, and flared up off and on.  
He denied any history of trauma to the right shoulder or left 
elbow.  He reported that the right shoulder and left elbow 
symptoms had begun after his Persian Gulf War service.  

On examination of the right shoulder there was no swelling, 
no deformity, no pain on palpation, and no instability.  The 
examiner noted that there was a full range of motion, but 
that internal rotation of the shoulder produced pain.  On 
examination of the left elbow there was no swelling, no 
deformity, and no instability.  There was a full range of 
motion without manifestation of pain with motion.  X-rays of 
the right shoulder and left elbow were normal.  The 
examiner's impression was arthralgias of unknown etiology.  
On VA neurological examination in May 1995, the veteran 
reported chronic fatigue.  Neurological examination was 
normal except for hearing, and it was noted that the veteran 
wore a hearing aid.  The examiner's impression was chronic 
fatigue of undetermined etiology.

In a statement the RO received in December 1996, the veteran 
wrote that he had joint pain and swelling, loss of sleep, 
fatigue, and mood swings.  He indicated that these symptoms 
had developed in the last five years.  He listed five days in 
1996 on which he had missed work, and stated that he missed 
fifty to sixty hours of work per year for medical reasons.  
He wrote that his wife and friends had noticed that his 
speech had changed, and that he forgot his neighbors' names.

In May 1997, the veteran reported ongoing mild joint pain in 
his right shoulder, right elbow, and left wrist.  On VA 
neurological examination in July 1997, the veteran reported 
that he felt tired all the time, and sleepy during the 
daytime.  He indicated that his work required driving about 
fifty miles every day.  He reported that he felt sleepy while 
driving, and had fallen asleep a couple of times, but had 
avoided accidents because the person with him woke him.  He 
indicated that he did not fall asleep while reading or 
watching television.  

On examination, cranial nerves II to XII were intact.  There 
were no motor or sensory deficits, and deep tendon reflexes 
were 2+ and symmetrical.  The examiner's assessment was 
chronic fatigue and excessive daytime sleepiness, with no 
clear diagnosis.  The examiner referred the veteran for sleep 
studies.  Later notations in the file indicate the veteran 
canceled his appointment for sleep studies, and stated that 
he did not want another appointment.  The neurologist who 
examined the veteran in July 1997 indicated that no diagnosis 
could be made.

Also on VA examination in July 1997, the veteran reported a 
two-year history of intermittent pain in both shoulders and 
both elbows.  He denied any history of trauma.  He reported 
that the pain was constant, with worsening at times.  He 
indicated that the pain increased with exertion, particularly 
the shoulder pain with elevation of the arms.  He indicated 
that the shoulder pain was localized at the tops of his 
shoulders.  He reported that the elbow pain was at the tips 
of the elbows.  

A report of ranges of motion of the shoulders and elbows 
showed motion significantly below full in flexion, abduction, 
and internal rotation of the right shoulder, and in flexion 
of the right elbow.  The examiner found no swelling, 
deformity, or disability of the shoulders.  The examiner 
reported that there was full range of motion of the 
shoulders, with no motor or sensory deficits.  Examination of 
the elbows revealed no swelling, deformity, or instability.  
The examiner reported that the range of motion of the elbows 
was normal, and that there were good hand grips bilaterally.  
X-rays of the shoulders and elbows were normal.  The 
examiner's impression was polyarthralgia of undetermined 
etiology.

In a VA mental health examination in July 1997, the veteran 
reported anhedonia, fatigue, occasional depressive mood, and 
increased anxiety, particularly when talking about Persian 
Gulf War experiences.  He related that during the first two 
years after his Persian Gulf War service, he had experienced 
sleep problems, anger, difficulty with family members, and 
nightmares, but that most of these symptoms had subsided.  He 
also reported that he did not have anxiety or panic attacks.  
He stated that he had cracking and pain in his joints in cold 
weather.  The examiner noted that the veteran was pleasant 
and cooperative, with an organized thought process and no 
evidence of psychosis.  The examiner reported that there was 
no diagnosis with regard to the veteran's mental health.

In the January 2000 remand, the Board indicated that the 
veteran should receive a VA examination to determine whether 
he met the VA criteria for a diagnosis of chronic fatigue 
syndrome.  VA examination notes from October 2000 indicated 
that the range of motion of the veteran's right shoulder was 
at or near normal.  In the August 2001 remand, the Board 
instructed that the veteran receive a VA examination to 
evaluate the veteran's claimed disabilities due to chronic 
fatigue, somnolence, and pain in the shoulders, elbows, and 
left wrist.  The veteran did not report for the scheduled 
examinations.

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  He has reported that 
he has chronic fatigue and somnolence, but VA examinations 
have not revealed any objective indications of these 
symptoms.  The veteran's service medical records do not 
contain any notation of fatigue or somnolence, and the 
veteran has reported that those symptoms began after his 
separation from service.  The veteran has reported that his 
chronic fatigue and somnolence began prior to October 1992, 
and thus prior to December 31, 2006.  The veteran's chronic 
fatigue and somnolence have not been attributed to any known 
clinical diagnosis.

As the veteran's fatigue and somnolence symptoms became 
manifest after the veteran's active service in Southwest 
Asia, they must have become manifest to a degree of 10 
percent disabling or more for service connection to be 
granted as an undiagnosed illness related to Persian Gulf War 
service.  Under the VA schedule for rating disabilities, 
chronic fatigue syndrome may be rated at 10 percent or higher 
if debilitating fatigue and related symptoms are nearly 
constant and restrict daily activities to less than the pre-
illness level, if the symptoms wax and wane but result in 
periods of incapacitation, requiring bedrest and medical 
treatment, or if the symptoms are controlled by continuous 
medication.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2001).  

The veteran's accounts and examination findings do not show 
that his fatigue and somnolence symptoms are nearly constant 
and restrict his daily activities, that he has periods of 
incapacitation due to those symptoms, or that he has been on 
medication for those symptoms.  Thus, it is not shown that 
his fatigue and somnolence are manifested to a degree 
consistent with a 10 percent or higher rating.

As there are not objective indications of the veteran's 
claimed chronic fatigue and somnolence, and as those symptoms 
have not become manifest to a compensable degree, the 
preponderance of the evidence is against service connection 
of those symptoms as an undiagnosed illness.  Those symptoms 
also cannot be service connected on a direct basis, as the 
evidence does not show that they represent a disease or 
injury that was incurred or aggravated in service.  There has 
been some objective indication of the joint pain that the 
veteran has reported, as a VA physician who examined the 
veteran in May 1995 noted that internal rotation of the right 
shoulder produced pain.  In addition, some limitation of 
motion of the right shoulder and right elbow have been found 
on VA examinations, although other examinations have found no 
limitation of motion of those or other joints.  

The veteran's service medical records do not show problems 
affecting the shoulders, elbows, or wrists during service, 
and the veteran has reported that pain in his shoulders, 
elbows, and left wrist began after his separation from 
service.  He has reported that the pain manifested prior to 
December 31, 2006.  His pain in those joints has not been 
attributed to any known clinical diagnosis.

For the joint pain of the shoulders, elbows, and left wrist 
to be service-connected as an undiagnosed illness, it must 
have been manifested to a degree of 10 percent disabling or 
more.  The VA rating schedule does not have a diagnostic code 
for arthralgia, but the diagnostic code for degenerative 
arthritis provides that arthritis will be rated based on 
limitation of motion, with a 10 percent rating assigned for 
each major joint with limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

Limitation of motion has not been found in the veteran's left 
shoulder, left elbow, or left wrist, and there has been 
inconsistent evidence as to whether there is limitation of 
motion of his right shoulder and right elbow.  The provisions 
of 38 C.F.R. § 4.59 (2001) provide that VA policy is to 
provide a compensable evaluation for arthritis where there 
are objective manifestations of pain on motion.  In this case 
none of the objective manifestations listed in that 
regulation have been reported on examinations, including the 
May 1995 examination.  

In order to clarify the condition of the joints, the Board, 
in the August 2001 remand, indicated that the veteran should 
have another VA examination, and that the examiner should be 
asked to provide an opinion as to the likelihood that the 
veteran had current symptoms of pain in his shoulders, 
elbows, and left wrist.  Despite notices from the RO that 
failure to report for the examination could cause an adverse 
decision in his appeal, the veteran did not report for the 
scheduled examination.  

The Board finds that the preponderance of the evidence 
currently in the file is against a finding that the veteran 
has pain and limitation of motion of the shoulders, elbows, 
and left wrist.  As a disability due to joint pain has not 
manifested to a compensable degree, service connection for 
joint pain as an undiagnosed illness must be denied.  The 
preponderance of the evidence is also against a finding that 
any disability of the shoulders, elbows, and left wrist was 
directly incurred or aggravated in service.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue and somnolence is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by pain of the shoulders, elbows, and left wrist 
is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

